Order modified by eliminating therefrom the following: “ on condition that the defendant herein waive a trial by jury, otherwise motion denied,” and as so modified affirmed, in so far as appealed from, with ten dollars costs and disbursements to the appellant. Upon the facts in this case the defendant was entitled as a matter of right to have her default opened. Therefore, the court abused its discretion in imposing conditions, and particularly the condition that the defendant waive her right to have the issue of adultery tried by a jury. (See Glueck v. Tull, 192 App. Div. 81.) Lazansky, P. J., Young, Hagarty, Carswell and Scudder, JJ., concur.